EXHIBIT 10.5
 
 
KEYSTONE NAZARETH BANK & TRUST
AMENDED AND RESTATED SEVERANCE BENEFITS PLAN


I.           Introduction


The Keystone Nazareth Bank & Trust Company (“KNBT”) Amended and Restated
Severance Benefits Plan (the “Plan”) amends and restates the Keystone Nazareth
Bank & Trust Company Severance Benefits Plan that was effective as of December
18, 2006.  KNBT has herein restated the Plan with the intention that the Plan
shall at all times satisfy Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations thereunder.  The provisions of the Plan
shall be construed to effectuate such intentions.  The purpose of this Plan is
to offer you temporary continuation of your salary as well as your medical,
dental, and vision insurance benefits if your employment with KNBT or one of its
wholly owned subsidiaries is involuntarily terminated under specified
circumstances.


II.           How the Plan Works


A.           Who Is Eligible


You may be eligible for benefits under this Plan if:


·  
You are classified as a full-time, salaried employee of KNBT or one of its
subsidiaries; and



·  
You have completed at least one (1) full year of continuous, full-time service
with KNBT or one of its subsidiaries.



Unless KNBT provides otherwise in writing, the following employees are NOT
eligible to participate in this Plan:


·  
Any employee who is classified as a temporary employee;



·  
Any employee who is eligible to participate in another plan or arrangement
maintained by KNBT or one of its subsidiaries that provides severance-type
benefits unless that other plan or arrangement specifically provides that the
employee will be eligible to receive benefits under this Plan; and



·  
Any employee who is covered by a contract or agreement that provides for
severance-type benefits unless that contract or agreement specifically provides
that the employee will be eligible to receive benefits under this Plan.




1

--------------------------------------------------------------------------------



B.           Conditions for Payment of Severance Benefits


1.           Involuntary Termination


Subject to the provisions of Section B.2, you will be eligible for severance
benefits under this Plan only if KNBT, in its sole discretion, determines that
your employment is being terminated involuntarily for any of the following
reasons:


·  
Reduction in staff or layoff;



·  
Position elimination;



·  
Closure of a branch or department;



·  
Organizational restructuring; or



·  
Such other circumstances as KNBT, in its sole discretion, deems appropriate for
the payment of severance benefits.



2.           Significant Reduction in Base Salary Due to Change in Status


You also will be eligible for severance benefits under this Plan if KNBT, in its
sole discretion, determines that:


·  
Your Base Salary is reduced by ten percent  (10%) or more due  solely to a
change in your position or duties; and



·  
You resign from employment within thirty (30) days after the reduction of Base
Salary becomes effective.



3.           Termination of Employment Not Eligible for Severance Benefits


Unless KNBT provides otherwise in writing, you will not be eligible for
severance benefits if KNBT, in its sole discretion, determines that your
employment was terminated for any of the following reasons:


·  
Failure to return from military leave;



·  
Failure to return to work at the conclusion of a leave of absenceyou have
requested for any reason;



·  
Poor or unacceptable work performance, misconduct, dishonesty, insubordination,
violation of KNBT’s employment policies, rules, or procedures, unacceptable
business conduct, or other “cause” as determined by KNBT in its sole discretion;



·  
Temporary layoff;


2

--------------------------------------------------------------------------------



·  
Permanent and total disability, retirement, or death; or



·  
Voluntary resignation for any reason (except in the event of a reduction in Base
Salary as described above).



Important Note:
A change in your job responsibilities or title, additional workload, a transfer
to a subsidiary of KNBT, a Change in Control (as hereinafter defined) of KNBT or
change in company designation does not necessarily qualify you for severance
benefits.  In order for severance benefits to be payable, you must suffer an
involuntary loss of employment or a significant reduction in your Base Salary as
set forth above.



4.           Other Employment Offer


Unless KNBT provides otherwise in writing, you will not be eligible to receive
benefits under this Plan if KNBT, in its sole discretion, determines that:


·  
You have been offered, but refused to accept, another position with KNBT or any
of its affiliates (or any successor thereto as provided by the provisions of the
paragraph immediately following hereto)  UNLESS the position would require you
to transfer to a location which is more than thirty (30) miles from your prior
work location; or



·  
Your employment has been terminated in connection with a sale or transfer,
merger, establishment of a joint venture, or other similar corporate transaction
which results in a Change in Control of KNBT or its parent holding company, KNBT
Bancorp, Inc. (“Bancorp”), and you are offered employment by the successor
company at a salary that equals or exceeds ninety percent (90%) of your Base
Salary in effect immediately prior to your termination. The term “Change in
Control” means the occurrence of any of the following:



(1)           any person or “group” of persons (as provided under Section 409A
of the Code, and any Internal Revenue Service (the “IRS”) guidance and
regulations issued under Section 409A of the Code) acquires ownership of stock
of the Bancorp or KNBT that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the outstanding stock of the Bancorp or KNBT, provided that the stock of the
Bancorp or KNBT remains outstanding after such acquisition and provided further
that if the person or group of persons is already deemed to own more than 50% of
the total fair market value or total voting power, then the acquisition of
additional stock by such person or group of persons shall not constitute an
additional Change in Control;



3

--------------------------------------------------------------------------------



(2)           any person or “group” of persons (as provided under Section 409A
of the Code and any IRS guidance and regulations issued under Section 409A of
the Code)  acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or group of persons)
ownership of stock of the Bancorp or KNBT possessing 30% or more of the total
voting power of the stock of the Bancorp or KNBT, provided that if a person or
group of persons that is deemed to have effective control of the Bancorp or KNBT
pursuant to this clause acquires additional stock of the Bancorp or KNBT, such
additional acquisition shall not constitute an additional Change in Control;


(3)           a majority of the members of the Board of Directors of the Bancorp
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the Board of Directors of the Bancorp
prior to the date of the appointment or election, provided that if a person or
group of persons that is deemed to have effective control of the Bancorp or KNBT
pursuant to this clause acquires stock of the Bancorp or KNBT that would trigger
either clauses (1) or (2) above, such acquisition of stock shall not constitute
an additional Change in Control; and


(4)           any person or “group” of persons (as provided under Section 409A
of the Code and any IRS guidance and regulations issued under Section 409A of
the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or group of persons) assets
from the Bancorp or KNBT that have a total gross fair market value equal to 40%
or more of the total gross fair market value of all of the assets of the Bancorp
or KNBT, as the case may be, immediately prior to such acquisition or
acquisitions.  For purposes of this provision, “gross fair market value” means
the value of the assets of the Bancorp or KNBT, as the case may be, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with such assets.  A transfer of assets by the Bancorp or KNBT to
related persons, shareholders or entities shall not be treated as a Change in
Control to the extent that such transfers are excluded from the definition of a
change in control under Section 409A of the Code and the regulations issued
thereunder;


provided that for purposes of determining whether a Change in Control has
occurred, persons will not be considered to be acting as a group solely because
they purchase or own stock of the Bancorp at the same time.


C.           Required Termination Date


You will receive severance benefits only if you work to the termination date
required by KNBT or its successor.  If you leave before the designated
termination date, you will not be eligible for benefits.

4

--------------------------------------------------------------------------------



KNBT or its successor may, in its sole discretion, accelerate the termination
date and still provide you with severance benefits (for instance, if you find
new employment).  Such decisions will be based upon KNBT’s or its successor’s
determination of its business needs.


D.           Benefit Amounts


If you meet the conditions for payment of severance benefits, you will receive
either the Basic Severance Benefit or the Enhanced Severance Benefit described
below.  The type of benefit payable to you depends upon whether you sign an
acceptable release of all claims against KNBT.  Notwithstanding any other
provision of this Plan to the contrary, any payments made to an employee
pursuant to this Plan, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C.
§1828(k)) and the regulations promulgated thereunder, including 12 C.F.R. Part
359.


1.           Basic Severance Benefit


If you have completed at least one (1) year of continuous, full-time employment
with KNBT, you are eligible for a Basic Severance Benefit.  The amount of this
benefit is based on your length of service, as follows:


Years of Service                                           Basic Severance
Benefit


One but less than two                           One (1) week of Base Salary.


Two or more                                           Two (2) weeks of Base
Salary.


During your severance period, medical, dental, and vision insurance coverage
continues as though you were an active employee.  Your cost for the continued
insurance coverage during the severance period will be the same as the cost
charged to active employees.  At the end of the severance period, the medical,
dental, and vision insurance coverage will end.  At that time, if still
eligible, you may elect to continue the medical, dental and vision insurance
coverage for the remainder of the COBRA continuation coverage period, as
described below.


Important Note:
Your service with KNBT ends on your termination date.  It does not continue
during the severance period.



2.           Enhanced Severance Benefit


If you have completed at least two (2) continuous, full-time years of service
and if you sign an acceptable release of all claims against KNBT in the form
attached hereto as Exhibit A, you will receive the Enhanced Severance Benefit
described in this Section.



5

--------------------------------------------------------------------------------



To receive an Enhanced Severance Benefit you are required to sign an acceptable
release of all claims against KNBT in the form attached hereto as Exhibit A.
This releases KNBT, its predecessors and successors, and its current and former
employees and agents of any and all claims which may arise out of your
employment or termination of employment with KNBT.  Signing the release of all
claims against KNBT will not affect any claim you might have for workers’
compensation or unemployment benefits.


If you are eligible for and elect an Enhanced Severance Benefit, you will
receive the Enhanced Severance Benefit during the severance period determined by
the following schedule based on your length of service with KNBT and your Base
Salary in effect prior to termination of employment.  This Enhanced Severance
Benefit replaces the Basic Severance Benefit - it is not in addition to the
Basic Severance Benefit.


You will receive your Base Salary plus continuation of your active medical,
dental, and vision insurance coverage during the severance period.  Your cost
for the continued insurance coverage during the severance period will be the
same as the cost charged to active employees.  At the end of the severance
period, the medical, dental, and vision insurance coverage will end.  At that
time, if still eligible, you may elect to continue the medical, dental, and
vision insurance coverage for the remainder of the COBRA continuation coverage
period, as described below.


Enhanced Severance Benefit Schedule


If you are eligible for and elect an Enhanced Severance Benefit, you will
receive your Base Salary for the number of weeks as calculated below.  This is
your total Enhanced Severance Benefit and replaces the Basic Severance Benefit.



 
ANNUAL BASE SALARY
 
 
Years of Full Service
 
 
Under $50,000
$50,000
to
$79,999
$80,000
or
More
 
Number of Weeks of Base Salary that are Payable
Between 2 and 3 Years
4
8
12



For each additional year of continuous, full-time service beyond three years,
the number of weeks of Base Salary will be increased by one, subject to a
maximum Enhanced Severance Benefit of 52 weeks.  Base Salary for calculation of
the benefits due hereunder is equal to your annual base salary divided by
52.  For example, if your annual base salary is $25,000 and you have completed
10 years of continuous full time service, your weekly Base Salary would be $481
and you would receive 11 weeks of Base Salary equal to $5,291 (before any
required tax withholding) plus continued medical, dental and vision insurance
coverage during such period (subject to paying any required cost thereof).



6

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary herein, those persons who are
designated as members of the Office of the President group shall receive,
subject to their execution of an acceptable release of all claims against KNBT
as provided for by this Section D.2, the form of which is attached hereto as
Exhibit A, an Enhanced Severance Benefit equal to their annual base salary plus
the continuation of their active medical, dental and vision insurance coverage
during a period of 52 weeks irrespective of the number of full-time years of
service they may have and the amount of their Base Salary as of the date of
termination of their service.


E.           How Severance Benefits Are Paid


Cash severance benefits are paid on normal paydays for the number of weeks
specified by the Basic or Enhanced Severance Benefit formulas specified above.


Cash severance benefits are considered wages for tax purposes.  Consequently,
all regular payroll taxes will be withheld from your weekly payments.


Notwithstanding anything to the contrary under this Plan, any insurance premiums
payable by KNBT or any successors pursuant to the terms of this Plan shall be
payable at such times and in such amounts as if the recipient was still an
employee of KNBT, subject to any increases in such amounts imposed by the
insurance company or COBRA, and the amount of the insurance premiums required to
be paid by KNBT in any taxable year shall not affect the amount of insurance
premiums required to be paid by KNBT in any other taxable year.


If the payments pursuant to this Plan, either alone or together with other
payments and benefits which Employee has the right to receive from the KNBT or
Bancorp, would constitute a “parachute payment” under Section 280G of the Code,
the payments payable by KNBT pursuant to this Plan shall be reduced by the
amount, if any, which is the minimum necessary to result in no portion of the
payments payable by KNBT under this Plan being non-deductible to KNBT pursuant
to Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code, followed by any required reduction in the fringe benefits to
ensure that no portion of the payments and benefits payable by KNBT under this
Plan are non-deductible to KNBT under Section 280G of the Code.  The
determination of any reduction in the payments to be made pursuant to this Plan
shall be based upon the opinion of independent counsel selected by KNBT and paid
by KNBT.  Such counsel shall promptly prepare the foregoing opinion, but in no
event later than thirty (30) days from the date of termination, and may use such
actuaries as such counsel deems necessary or advisable for the purpose.  Nothing
contained in this Section II.E shall result in a reduction of any payments or
benefits to which an employee may be entitled upon termination of employment
under any circumstances other than as specified in this Plan, or a reduction in
the payments in accordance with this Plan below zero.


F.           Right To Terminate Benefits


Notwithstanding anything in this Plan to the contrary, KNBT will have the right
to terminate the severance benefits remaining payable under this Plan in the
event that:


·  
You are re-employed by KNBT prior to the completion of the scheduled payment of
the severance benefits; or


7

--------------------------------------------------------------------------------



·  
KNBT determines that you have breached any of the terms and conditions set forth
in any agreement executed by you as a condition of receiving benefits under this
Plan, including, but not limited to, the release of liability against KNBT as
provided by Section II. D.2 hereof.



G.           Other Requirements Upon Employment Termination


1.           Checkout Procedures


Before you leave, a complete review will be made to determine any amounts you
owe KNBT. At the time your employment terminates, you will be responsible for
the following:


·  
Reimbursing KNBT for any amounts you owe or making arrangements for this payment
(including deducting the payment from your severance benefits);



·  
Returning all KNBT credit cards; and



·  
Returning all other KNBT materials in your possession or control, including, but
not limited to, documents, confidential reports, computers and data, and any
other property of KNBT.



2.           Company Car


If you have been provided with an authorized KNBT car, you will need to make
arrangements to return the car to KNBT prior to your termination date.
Alternatively, you may have the option of purchasing the car at the remaining
lease value as long as there is no penalty involved and subject to compliance
with any applicable law, rule or regulation, including those of The Nasdaq Stock
Market, Inc.


H.           Special Situations:  Service and Benefits


In general, your service with KNBT and most benefit coverage (except as
otherwise provided herein) ends on the date your active employment ends.  There
are, however, some exceptions to this general rule.  These exceptions are
outlined below.


1.           Service


Your service with KNBT ends on the date your active employment ends.  If,
however, you are subsequently rehired by KNBT, these special provisions will
apply:


·  
If you are rehired during your severance period, your severance period will be
credited as service, and your prior service and period of severance will be
treated as if there was no break in your employment.




8

--------------------------------------------------------------------------------



·  
If you are rehired after your severance period but within two (2) years of your
termination date, your severance period will not count as service. However, the
service you earned prior to your termination date will be counted for vacation
and other benefit purposes. For specific information on how service is credited
for purposes of the KNBT Retirement Plan, to the extent you are a participant
therein as of your termination date, see the Summary Plan Description for the
Retirement Plan.



2.           Benefits


Medical, dental, and vision insurance coverage continue during your severance
period (provided you continue to pay your share of the cost of your coverage).
Your coverage for these benefits will end on the last day of the month in which
your severance ends. You can elect to continue your medical, dental, and vision
insurance coverage through COBRA as set forth below.  The continuation of
medical, dental, and vision insurance coverage during your severance period is
counted as part of your COBRA continuation period.


All other benefits - including short- and long-term disability, travel accident
insurance, accidental death and dismemberment coverage, supplemental life
insurance and contributions to the KNBT Retirement Savings Plan - end on your
last day of active employment. Employees may not continue to make payments to
their 401 (k) plan account offered by KNBT during the severance period.


Employee Stock Ownership Plan (ESOP) benefits are earned and paid as described
in the KNBT Bancorp, Inc. ESOP Summary Plan Description.





9

--------------------------------------------------------------------------------



EXHIBIT A




FORM OF
ENHANCED SEVERANCE BENEFIT
AGREEMENT AND GENERAL RELEASE


This Enhanced Severance Benefit Agreement and General Release (hereinafter
“Agreement”) is entered into by and between Keystone Nazareth Bank & Trust
Company (hereinafter “KNBT”) and ________ (hereinafter “Employee”).


WHEREAS, Employee was employed by KNBT as its ___________________; and


WHEREAS, effective ____________, Employee’s position was eliminated and his/her
employment with KNBT was terminated; and


WHEREAS, KNBT and Employee mutually desire to resolve amicably and permanently
all matters relating to Employee’s employment relationship with KNBT and the
termination thereof;


NOW, THEREFORE, in consideration of the promises contained herein, the receipt
and adequacy of which are hereby acknowledged, the parties agree as follows:


1.           Termination Date.   Employee’s employment with KNBT is terminated
effective _________ (the “termination date”).  Employee shall be paid his/her
regular salary and for any accrued, but unused, “paid time off” days through the
termination date.


2.           Salary and Benefit Continuation.   In consideration for Employee’s
execution of this Agreement and his/her fulfillment of the promises made in this
Agreement, and subject to the terms and conditions of the KNBT Severance
Benefits Plan, KNBT agrees to provide Employee with an Enhanced Severance
Benefit of ______ weeks of salary continuation at his/her current pay rate of
$_________ per year, as well as _________ weeks of dental, vision, and medical
insurance continuation.  The salary continuation component of Employee’s
Enhanced Severance Benefit shall be paid to Employee in conjunction with KNBT’s
regular payroll cycles, over a _________ week period, beginning _______ and
ending _______ .


3.           Conditions Applicable to Payment of Enhanced Severance
Benefit.   Employee understands, acknowledges, and agrees that the Enhanced
Severance Benefit provided to him/her pursuant to the KNBT Severance Benefits
Plan and Section 2 of this Agreement is subject to his/her compliance with the
terms and conditions set forth in the KNBT Severance Benefits Plan and this
Agreement.


4.           General Release of Claims.


a.           In consideration of the benefits described in Section 2 above,
which are of greater value than Employee would normally be entitled upon
termination of his/her employment, Employee, on behalf of his/her heirs,
executors, administrators, agents, representatives, and assigns, hereby forever
releases KNBT and its parents, subsidiaries, affiliated companies, partners,
officers, directors, owners, employees, staff members, agents, representatives,
predecessors, successors, and assigns (collectively referred to as “the Released
Parties”), from any and all claims, demands, suits, or causes of action of any
nature whatsoever, whether known or unknown, relating in any way to his/her
employment with KNBT and the termination thereof, including, without limitation,
claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act (“ADEA”), the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the National Labor Relations Act, the Pennsylvania Human
Relations Act, the Pennsylvania Wage Payment and Collection Law, and all other
federal, state or local laws, claims for breach of contract, claims for wrongful
discharge, claims for emotional distress, defamation, fraud, misrepresentation
or other personal injury, claims for unpaid compensation, claims relating to
benefits, claims for attorneys’ fees and costs, and claims under any federal,
state, or local law or cause of action concerning employment, which have arisen
as of the date this Agreement is signed by him/her.  This release, however,
shall not affect Employee’s right to file a charge with the Equal Employment
Opportunity Commission challenging the waiver and release of his/her rights
pursuant to the ADEA.


b.           Employee hereby waives and relinquishes each and every right or
benefit that he/she might now have under the common law or any statutory or
regulatory provision with respect to his/her employment with KNBT and the
termination thereof to the fullest extent that he/she may lawfully waive such
right or benefit.  In furtherance of such waiver and relinquishment, Employee
expressly warrants and represents that he/she intends that the release given
herein shall be and remain in effect as a full and complete release,
notwithstanding the discovery or existence of any additional claims or facts
predating the date of the execution of this Agreement.



--------------------------------------------------------------------------------


5.           No Existing Claims.   Employee hereby confirms that no claim,
charge, or complaint filed by him/her against the Released Parties presently
exists before any federal, state, or local court or administrative agency.


6.           Return of KNBT Property.  Employee agrees to return to KNBT all
KNBT property, including without limitation, all lists, reports, files,
memoranda, records, computer hardware, software, credit cards, door and file
keys, computer access codes or disks, instructional manuals, financial records,
and any other physical or personal property which Employee received or prepared
or helped prepare in connection with his/her employment with KNBT.  Employee
further agrees that he/she will not retain any copies, duplicates, reproductions
or excerpts thereof.


7.           Confidential Information.  Employee agrees that in the course of
his/her employment with KNBT he/she has had access to and acquired Confidential
Information.  The term “Confidential Information” as used in this Agreement
means (a) confidential information of KNBT, including without limitation,
information received from third parties under confidential conditions, and (b)
other technical, business, or financial information or trade secrets or
proprietary information (including, but not limited to, account records, product
development plans, marketing strategies and financial data and plans), the use
or disclosure of which would be contrary to his/her interests of KNBT, its
affiliates, related companies or successors.  Employee understands and agrees
that such Confidential Information has been disclosed to him/her in confidence
and for the use of only KNBT.  Employee understands and agrees that (i) he/she
will keep such Confidential Information confidential at all times after his/her
employment with KNBT, and (ii) he/she will not make use of Confidential
Information on his/her own behalf, or on behalf of any third party, unless
required to do so under compulsion of law.


8.           Confidentiality of Agreement.  Employee agrees to keep secret and
strictly confidential the existence of his/her Agreement and further agrees not
to disclose, make known, discuss, or relay any information concerning his/her
Agreement, or any of the discussions leading up to his/her Agreement, to anyone
other than members of his/her immediate family, and/or his/her tax advisor or
attorney, provided that those to whom he/she makes such disclosure agree to keep
said information confidential and not disclose it to others.  The foregoing
shall not prohibit disclosure (i) as may be ordered by any regulatory agency or
court or as required by other lawful process, or (ii) as may be necessary for
the prosecution of claims relating to the performance or enforcement of his/her
Agreement.


9.           Non-Disparagement.  Employee agrees that he/she shall not make, or
cause to be made, any statement or communicate any information (whether oral or
written) that disparages or reflects negatively on KNBT.  KNBT agrees that it
shall not make, or cause to be made, any statement or communicate any
information (whether oral or written) that disparages or reflects negatively on
Employee.


10.           Injunctive and Other Relief.  KNBT shall be entitled to have the
provisions of Sections 6, 7, 8, and 9 hereof specifically enforced through
injunctive relief, without having to prove the adequacy of the available
remedies at law and without being required to post bond or security, it being
acknowledged and agreed that a breach of any such Sections will cause
irreparable injury to KNBT and that money damages will not provide an adequate
remedy to KNBT.  Moreover, Employee understands and agrees that if he/she
breaches any provisions of his/her Agreement, in addition to any other legal or
equitable remedy KNBT may have, KNBT shall be entitled to recover any payments
made to Employee on Employee’s behalf under Section 2, and Employee shall
reimburse KNBT for all its reasonable attorneys’ fees and costs incurred by it
arising out of any such breach.  The remedies set forth in Section 10 shall not
apply to any challenge to the validity of the waiver and release of his/her
rights under the ADEA.  In the event Employee challenges the validity of the
waiver and release of his/her rights under the ADEA, KNBT’s right to attorneys’
fees and costs shall be governed by the provisions of the ADEA, so that KNBT may
recover such fees and costs if the lawsuit is brought by Employee in bad
faith.  Any such action permitted to KNBT by this section, however, shall not
affect or impair any of Employee’s obligations under his/her Agreement,
including without limitation, the release of claims in Section 4
hereof.  Employee further agrees that nothing herein shall preclude KNBT from
recovering attorneys’ fees, costs, or any other remedies specifically authorized
under applicable law.



--------------------------------------------------------------------------------


11.           Consultation of Counsel.   KNBT recommends to Employee that he/she
consult with legal counsel prior to executing his/her Agreement.


12.           Consideration Period.   Employee acknowledges that he/she has been
given at least twenty-one (21) days from his/her receipt of his/her Agreement to
consider whether or not to sign his/her Agreement.  Employee agrees that if
he/she signed the Agreement before the expiration of the twenty-one (21) day
period, he/she has done so voluntarily after consulting with counsel regarding
his/her Agreement.


13.           Revocation Period.   Employee is aware that he/she may change
his/her mind and revoke the Agreement at any time during the seven (7) day
period immediately after the date upon which the Agreement is signed, in which
case none of the provisions of the Agreement will have effect.  In the event
that Employee elects to revoke the Agreement, he/she must do so in
writing.  Such revocation must be delivered by hand or sent by certified mail,
post-marked before the end of the seven-day revocation period, to KNBT,
Attention: Human Resources Department, 90 Highland Avenue, Bethlehem,
Pennsylvania, 18017.  In the event that Employee exercises his/her right of
revocation, he/she agrees to immediately repay to KNBT any amounts previously
paid to him/her pursuant to his/her Agreement.


14.           No Admission of Wrongdoing.   Employee hereby acknowledges and
agrees that neither his/her Agreement nor the furnishing of the consideration
for the general release set forth in his/her Agreement shall be deemed or
construed at any time for any purpose as an admission by the Released Parties of
any liability or unlawful conduct of any kind.


15.           Governing Law.   This Agreement shall be construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to the
principles of conflicts of laws herein, except to the extent federal law
controls.  In the event that a dispute arises under this Agreement and legal
action is instituted, the parties agree that such action shall be maintained
exclusively in the Court of Common Pleas for either Lehigh or Northampton
County, Pennsylvania.


16.           Declaration of Invalidity.   The parties hereby acknowledge and
agree that if any provision or term of his/her Agreement be declared void or to
no effect by a competent tribunal, it is the intent of the parties that said
declaration shall not operate to void any other provision or term of his/her
Agreement and that those provisions and terms not declared void or to no effect
shall continue in full force and effect and be binding on the parties.


17.           Entire Agreement.   The parties hereby acknowledge and agree that
his/her Agreement constitutes and contains the exclusive and entire agreement
and understanding between them concerning Employee’s employment with KNBT, the
termination hereof, the circumstances attendant hereto, and the other subject
matters addressed herein between the parties, and supersedes and replaces all
prior negotiations and all agreements proposed or otherwise, whether written or
oral, concerning the subject matters hereof.


18.           Modifications.   This Agreement may not be waived, changed,
modified, abandoned, or terminated, in whole or in part, except by an instrument
signed by an authorized representative of KNBT and by Employee.



--------------------------------------------------------------------------------


19.           Effective Date.   This Agreement shall not become effective or
enforceable until the expiration of the seven-day revocation period set forth in
Section 13 above.


20.           Receipt.   Employee hereby acknowledges that his/her Agreement was
presented to him/her on ___________________.


Employee has had an opportunity to carefully review and consider his/her
Agreement.  After such careful consideration, he/she knowingly and voluntarily
enters into his/her Agreement with full understanding of its meaning.


IN WITNESS WHEREOF and intending to be legally bound, the parties have duly
executed this Agreement as of the date(s) set forth below.





           
KEYSTONE NAZARETH BANK & TRUST COMPANY
               
 
Signature
 By:
 
               Name:             
 
 Title:                     Date:   Date:   

 


The Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) gives you the
opportunity to purchase continued health care coverage after your active
employee coverage ends.  When the temporary extension of your active medical
coverage ends at the end of your severance period, you and your covered spouse
and dependent children may elect to continue medical, dental, and/or vision
coverage for up to 18 months through COBRA.  The 18-month period is measured
from the date your employment was terminated.  You have 60 days from the date
your severance period ends to elect COBRA coverage.  If you do not enroll within
the time-frame, you will not have the opportunity to enroll for coverage again.


If you elect continued medical, dental, and/or vision coverage, you or your
dependents must pay the full cost of coverage plus a 2% administration fee.


For more details on COBRA, please contact the Human Resources Department.

10

--------------------------------------------------------------------------------


